In this case the good faith of the city when acquiring the property in question for the construction, erection, and maintenance of the waterworks system, conduits, machinery, and equipment necessary to supply water to Oklahoma City appears to be admitted.
It is my opinion that when the city acquired by condemnation proceedings and appropriated the tract of land in question for the purpose of the waterworks system, it obtained the full and complete legal title in fee to the same without qualification or limitation, or restriction of any kind. If it was not a fee-simple title, it had all the attributes of a fee-simple title. The rights acquired included perpetuity and an exclusive use and possession of the premises. See New Mexico v. United States Trust Co., 172 U.S. 171.
The title ex necessitate must lodge and vest, and it appears to me that logically it vested in the city. The validity of the condemnation proceedings is not questioned. These proceedings were regular in so far as this record shows, and were within the strict compulsory provisions of the law, and the damages which were awarded were voluntarily accepted. No effort was attempted to be made by these proceedings to place any limitation in time on the land condemned, or to impose any restrictive easement upon the same. All legal damages, including the market value of the land, by reason of the taking, immediate and remote, arising from the appropriation, fixed and measured under the authorities of this court as of the date upon which the money awarded by the commissioners was paid to claimant or into court, were paid to the owners of the land which had been condemned. Thereafter, in my opinion, the landowners had no further interest in this appropriated land. Their rights in and to the land were extinguished by the original taking and the appropriation of the land. The landowners were thereafter excluded from all property rights and title in and to the same. Their rights after the taking were limited either to question the legality of the proceedings by which possession of the land had been taken from them or to recover compensation for the entire damages sustained by them in the loss of their rights taken by the city to use the land for its purposes. That right was fully met and paid for by the judgment rendered to the landowners in their appeal from the award by the commissioners. After this condemnation money was accepted, they had no further standing to raise the question of title.
The taking of the land in question for a public use under specific authority granted to the city through eminent domain proceedings is inconsistent with any divided control or use of the land. See Barnes v. Peck (Mass.) 187 N.E. 176.
To put the limitations attempted to be placed upon the land by the plaintiffs would be exacting the value of a fee in the land, and any additional damages resulting therefrom by reason of the taking for a mere user of the land only. See Brooklyn Park Commissioners v. Armstrong, 45 N.Y. 234, 6 Am. Rep. 70. In that case the city of Brooklyn condemned a tract of land for a public park. After full compensation had been made to the owner, the city thereafter conveyed the land to another and the question arose as to whether the city could give good title to the same. In that case the court stated as follows:
"Language may be broad enough to vest an absolute title to lands, without being technical in its terms. If the expressions are such as that the whole force of them is not applied, unless a fee simple is created that estate will be taken, though the exact words be not used. * * *
"When the fee is taken from the former owner, it must be held that he is fully compensated at the time of the original taking, and that the possibility that the land may at any future time revert to him by the cessation of the public use is too remote and contingent to be considered as property at all. Heyward v. Mayor, supra, * * *
"Doubtless, in most cases, when land is condemned for a special purpose, on the score of public utility, the sequestration is limited to that particular use. But this is where the property is not taken, but the use only. Then, the right of the public being limited to the use, when the use ceases the right ceases. Where the property is taken, the owner paid its true value, and the title vested in the public, it owns the whole property, and not merely the use; and, though the particular use may be abandoned, the right to the property remains. The property is still held in trust for the public by the authorities. By legislative sanction it may be sold, be changed in its character from really to personalty, and the avails be devoted *Page 54 
to general or special public purposes. DeVaraigne v. Fox, 2 Blachf. 95."
Lewis, Eminent Domain (2d Ed.) vol. 2. P. 1285, sec. 596, states:
"Where only an easement is taken for public use, and the use is abandoned, the land reverts to the original proprietor, his heirs or assigns, or perhaps more properly the land is relieved of the burden cast upon it, and the owner of the fee is restored to his complete dominion over it. And an easement taken for one purpose cannot be used for a different purpose. Thus an easement taken for a canal cannot be transferred to a railroad to be used for railroad purposes, even by authority of the Legislature.
"But, where a fee simple is taken, the weight of authority is that there is no reversion, but, when the particular use ceases, the property may, by authority of the state, be disposed of for either public or private uses."
In the case of Skelly Oil Co. v. Kelly et al. (Kan.) 5 P.2d 823, an action was brought to quiet title to land The land was condemned by the city for a park. Thereafter the city conveyed the land without using the same for park purposes. The purchaser commenced an action to quiet title against the former owners. A demurrer was sustained to the answer of the defendant claiming reverter. The court upheld the action of the district court in sustaining the demurrer. In that case, the Supreme Court of Kansas, though considering somewhat different statutes relating to condemnation proceedings, in addition to the quoted portion in the majorty opinion, said:
"The record of the steps pursued in perfecting condemnation constitutes the means of establishing the city's title, and it is the interest which the city acquired by the condemnation proceedings which vests. * * *
"The fee of the owners was not simply burdened with a public use in the nature of an easement, as in highway, right of way, and some other cases. In such cases, the owner is not deprived of all interest. He is merely deprived of interest to the extent necessary for the particular use. When the particular use is abandoned, or the burden is otherwise removed, the owner has the same dominion he had before the public use was superimposed. In this instance, the owners whose land was condemned were stripped of all interest, and the land became absolute property of the city.
"The foregoing disposes of this case. Defendants claim in their capacities as owners of interest in land; indeed, as having complete ownership. They have no interest, and it is of no concern to them that, after acquiring a fee, the city did not devote the land to park purpose, and later sold it.
"The judgment of the district court is affirmed."
As I read the various statutes relating to the method of acquiring the land for waterworks purposes, I am not inclined to weigh the single words and the force of them except in the light of the spirit of the statutes. The rule of strict construction should not be applied to the meaning of single words in the same manner as the rule of strict construction is applied to the compulsory eminent domain proceedings. There is reason for applying the strictissimus rule as applied to the procedure for condemnation, but this rigid rule, in my opinion, has no force or application when directed to the meaning of single words in determining the intent and object of a legislative enactment. Under such circumstances a liberal and elastic interpretation suffices.
In the case of State v. Lowry, 77 N.E. 728, 4 L. R. A. (N. S.) 528, the Supreme Court of Indiana said:
"While it is proper to consider the force of particular words in determining whether a statute stands in need of construction, yet it is to be remembered that that conclusion arrived at, the method changes, and the intent should be sought by a consideration of the entire enactment. As stated by Dwarris, 'The framers of laws do not weigh only the force of single words, as philologists and critics, but of whole clauses and designated objects:' Potter's Dwarris on Stats. 196. It is by accommodating our mental vision to this evident truth that we avoid a wooden interpretation of the words and become able to apprehend the spirit of the statute. 'It is not the words of the law,' says the ancient Plowden, 'but the internal sense of it, that makes the law; the letter of the law is the body; the sense and reason of the law is the soul.' Eyston v. Studd, 2 Plow. 459. One. of the maxims of the law which there is frequently occasion to employ in the constructure of statutes is that of 'Noscitur a sociis.' It is known from its associates or associations. * * *
"Another writer says: 'Not only are words and provisions modified to harmonize with the leading and controlling purpose or intenton of an act, but also by comparison of one subordinate part with another; that is to say, the sense of particular words or phrases may be greatly influenced by the context, or their association with other words and clauses. The principle is embodied in the maxim, 'noscitur a sociis,' and is applicable to the construction of all written instrument."
Under the provisions of section 4569, C. O. S. 1921, the council may purchase or condemn and hold for the city, within or outside *Page 55 
of the city limits, all necessary land for waterworks and make provision for furnishing the city with water. This section further provides that the condemnation of such property outside the city limits shall be regulated in all respects as provided by law.
In my opinion, there is no conflict between section 4411 and 4507, C. O. S. 1921. Section 4411 has specific reference to the condemnation of land and water rights by cities and towns, more strictly speaking, in considering the damming of any river or stream, not navigable, and the condemning or appropriating in the name of and for the use of such city or town any such land in or outside the corporate limits thereof as may be necessary for the construction and operation of said waterworks, etc.
Section 4507, supra, is broader in its provisions and specifically provides that every city with the required population shall have the right and power to acquire, own, and maintain within or without the corporate limits any such real estate for sites and right of way for public utility for the erection thereon of waterworks, etc., and shall have the power to exercise the right of eminent domain and to establish, lay and operate any such plant upon any land or right of way taken thereunder. Other provisions are incorporated in section 4507, not provided for under section 4411. Section 4507 does not authorize the towns the right and power to acquire, own, and maintain real estate sites for waterworks purposes, etc. Such power to towns is expressly limited by section 4411.
A fair interpretation of the reading of aforesaid sections of the statutes, in my opinion, is a clear right and authority on the part of a city to take any land necessary for such purposes through the right of eminent domain, and that such a taking does not in any sense mean an easement upon the land. When land is condemned under section 4507, supra, authorizing the city to establish, lay, and operate any such waterworks system "upon any land," taken under the right of eminent domain means that the land itself was taken, not an easement, and that a fee-simple title vested in the city.
In the instant case the necessity of the taking was not questioned. The land was appropriated for a lawful purpose and in strict compliance with the statutes, and it must be assumed that the landowners were fully compensated for all their rights, title, and interest in and to the same. There is nothing in these sections of the statutes which prohibits the city from bartering, selling, and disposing of said land after the necessity of its use no longer exists, or when the same for any reason cannot be maintained by reason of pollution of its sources, inadequacy of sources of supply, or for any other reason. To hold that an easement was created, under the record in this case, after the municipality had acquired the land itself, and not an easement, by eminent domain proceedings, and imposed heavy burdens upon the taxpayers of the municipality which the governing body deemed a necessity in meeting the required demands of Oklahoma City, and then to permit the land to revert to the original owners who had been paid full compensation for the taking of the land itself, and not an easement, would be unjust, inequitable, and contrary to the clear import and meaning of the statutes.
It is my view that no rights of the landowners were reserved by the condemnation proceedings and no rights of theirs were sheltered in the land after the same was taken and appropriated and the condemnation money fully paid. The statutes, though not expressly designating a fee-simple title in the city by eminent domain proceedings, to all intents and purposes vested a title in the city, with all the attributes and substantiality of a fee-simple title; a right of perpetuity and the exclusive use and possession of the land were acquired by eminent domain proceedings.
In my opinion, the title to the land in the instant case was completely divested. Oklahoma City did not, through the eminent domain proceedings, place any limitation of restriction on the original taking of the land in question, and no servitude was ever created upon the land. Under this record there can be no reverter to the original landowners, their heirs, successors, or assigns.